Citation Nr: 1739275	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982, with service in the United States Army Reserve from September 1982 to July 1993 and the National Guard from July 1993 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned Veterans Law Judge in May 2013.

The present matter was previously before the Board in July 2014, at which time it was remanded for further development.  In accordance with the remand directives, the RO contacted appropriate sources to obtain the Veteran's Official Military Personnel File (OMPF) and contacted the Defense Finance and Accounting Service (DFAS) to obtain the Veteran's Leave and Earnings Statements for the entirety of her service in the Army Reserve.  Thereafter, in December 2015, the RO provided an examination and obtained a medical opinion regarding the etiology of the Veteran's diabetes.  However, in contravention of the remand directives, the RO did not determine the Veteran's dates of active duty for training (ACDUTRA) and the December 2015 examiner did not address a July 1991 Army Reserve medical examination report that documents an abnormal endocrine system with traces of albumin and sugar in the Veteran's urine.  Thus, another remand is necessary so that such development may be completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

As noted in the July 2014 Board remand, the Veteran has a current diagnosis of diabetes mellitus and contends that her diabetes mellitus first had its onset during active duty service in Germany when a physician told her that she had traces of glucose in her urine and that she was a diabetic.  See May 2013 Board hearing transcript.  The Board notes that a January 1992 private treatment record documents a history of gestational diabetes in 1986 and a July 1991 Army Reserve report of medical examination documents an abnormal endocrine system with traces of albumin and sugar in the urine at that time.  The record also reveals that the Veteran had a formal diagnosis of diabetes in January 1992 while serving as a member of the Army Reserve.

As diabetes mellitus is a disease, the dates of the Veteran's periods of ACDUTRA must be determined.  See 38 U.S.C.A. § 101(2), (21)-(24) (West 2014); see also 38 C.F.R. § 3.6(a) (2016).  Thereafter, in light of the RO's findings regarding the nature of the Veteran's Reserve service, VA must also obtain a medical opinion to determine the likely date of onset and etiology of the Veteran's diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In so finding, the Board notes that the VA examiner who provided an opinion in December 2015 noted that the Veteran had normal blood sugar in July 1991, but failed to address the favorable July 1991 Army Reserve report of medical examination.  Thus, the current medical opinion is inadequate and another obtained must be obtained on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to determine the Veteran's dates of ACDUTRA, to specifically include but not limited to any periods of ACDUTRA in 1986, July 1991, December 1991, and January 1992.

2.  Associate any outstanding relevant records of VA treatment.  If no additional records are available, include documentation of the unavailability in the claims file.

3.  After associating any outstanding records with the claims file, obtain another medical opinion from the clinician who examined the Veteran and provided an opinion in December 2015.  If that clinician is unavailable, obtain an opinion from another appropriate clinician to determine the likely date of onset and etiology of the Veteran's diabetes mellitus.  The claims file should be made available to and be reviewed by the reporting clinician.

Please provide an opinion as to whether it is at least as likely as not that diabetes mellitus had its onset during service or within one year of her separation from service, or is otherwise related to service.

The clinician shall note that the Veteran had active duty service from September 1979 to September 1982.

In addressing the requested opinion, the examiner must acknowledge and discuss the following: (1) Veteran's competent statement that she was told during active service in Germany that she had traces of glucose in her urine and that she was a diabetic; (2) the significance of the Veteran's 1986 diagnosis of gestational diabetes; (3) the July 1991 reserve medical examination report indicating that the Veteran had an abnormal endocrine system with traces of albumin and sugar in her urine; (4) the July 1991 private treatment record showing normal blood sugar levels; and (5) the January 1992 private treatment record diagnosing the Veteran with diabetes.

The reporting clinician should provide a complete and thorough rationale for the opinion rendered.  If the clinician is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




